Exhibit 10.2

LOGO [g50395logo1.jpg]

LOGO [g50395logo2.jpg]

Key Manager Incentive Plan (KMIP) — KMIP is designed to reward executives,
senior managers and senior technical leaders for achievement of specific company
performance objectives. KMIP participants directly influence the achievement of
these critical company objectives.

KMIP incentive is computed as a pre-determined percentage of base salary, and is
determined by the performance of the company. Additionally, an individual’s
earned KMIP incentive can be modified, positively or negatively, by an
Individual Performance Factor. The Company’s performance metrics for 2007 KMIP
are Operating Margin % and Revenue.

KMIP is an annual plan with a semi-annual payout opportunity and if earned, is
paid following a public announcement of the first half (2nd quarter) and
year-end financial results.



--------------------------------------------------------------------------------

Table of Contents

 

1.0    PURPOSE    3 2.0    TERM    3 3.0    PLAN ADMINISTRATION    3 4.0   
MISCELLANEOUS    3 5.0    ELIGIBILITY    4 6.0    TARGET INCENTIVES    4 7.0   
INCENTIVE DETERMINATION    6

 

2



--------------------------------------------------------------------------------

1.0 PURPOSE

The purpose of the AMI Semiconductor, Inc. Key Manager Incentive Plan (“Plan”)
is to reward executives, senior managers and senior technical leaders (AMI
Semiconductor and its subsidiaries) for the achievement of company objectives.

 

2.0 TERM

The term of the Plan is 12 months, commencing on January 1, 2007 and ending
December 31, 2007.

 

3.0 PLAN ADMINISTRATION

The Board of Directors of the Company approves the Company’s semi-annual and
annual Operating Plans including targets for Operating Margin % and Revenue. The
Company’s Board reviews and approves the specific Operating Margin % and Revenue
targets for KMIP Payouts.

At mid year, the Board of Directors may change (up or down) second half targets
or the targets can remain the same.

Additionally the Compensation Committee reviews and recommends KMIP Incentive
Targets, reviews plan results and recommends payouts and Individual Performance
Factors for the CEO and CFO for approval by the Company’s board of directors.
The Compensation Committee also reviews and approves KMIP Incentive Targets,
payouts and Individual Performance Factors for other Executive Managers.

For non-executive management participants, the Plan will be administered by a
Plan Committee consisting of the Senior Vice President of Human Resources, Chief
Financial Officer and Chief Executive Officer (“Plan Committee”). The Plan
Committee will have responsibility to review and approve the eligibility and
target incentive amounts for non-Executive Managers. The Individual Performance
Factor for non-Executive Managers is determined by the employee’s executive
management and the CEO.

 

4.0 MISCELLANEOUS

 

  A. This plan provides guidelines only and is not established to grant to any
participant any contractual rights. AMI Semiconductor, Inc. (“AMIS”) reserves
the absolute right to change this Plan, with or without notice, at any time.

 

  B. Nothing in this Plan shall be construed to create or to imply the creation
of a term contract between AMIS and any participant nor a guarantee of
employment for any specific period of time.

 

  C. AMIS reserves the unilateral right to terminate participation in the Plan
of any individual(s) at any time, with or without cause and with or without
prior written notice.

 

  D. All incentive payments under the Plan are subject to the total discretion
of AMIS, and, prior to distribution pursuant to the provisions of the Plan,
incentive payments may be reduced or eliminated entirely if business
considerations of AMIS so require.

 

3



--------------------------------------------------------------------------------

5.0 ELIGIBILITY

To be eligible for the KMIP, the following requirements must be met:

 

  •  

Generally, to receive payment pursuant to the Plan, the employee must be
employed by AMIS throughout the period of time during which the performance
criteria set forth in the Plan are measured, and also must be employed by AMIS
up to and including the date on which any such payment pursuant to the Plan is
made. Partial year participants may be eligible to receive a pro-rata KMIP
incentive for the first half if the participant is an active AMIS employee on or
before March 31 or on or before September 30 for the second half.

 

  •  

Participants who receive a performance rating during the plan year of
development required (DR) are typically ineligible for payout.

 

  •  

Resignation by a plan participant or termination of employment from AMIS
automatically disqualifies the participant from the Plan.

 

  •  

Participation in the Plan in no way affects or restricts AMIS’s unqualified
right at any time to make any organizational changes that it may deem
appropriate (including, but not limited to, position reassignment). These
changes may change or eliminate the employee’s participation in the KMIP plan.

 

  •  

Employees on leave for more than 50% of the KMIP period are not eligible for
that period’s KMIP payout.

 

  •  

Other issues of eligibility will be determined by the Plan Committee.

 

6.0 TARGET INCENTIVES

 

  A. At the start of the Plan term, a target incentive percentage will be set
for each participant, based upon level in the organization and approved as
described in section 3.0. Each participant’s specific incentive target will be
communicated in an individual KMIP notice letter.

 

  B. Target incentives for all participants will be expressed as a percentage of
annual base salary as of June 30 of the plan year for mid year incentive
payments and as of December 31 of the plan year for year-end incentive payments.

 

  C. For purposes of the Plan, “base salary” will be defined as:

 

  •  

Belgium employees will be gross monthly salary x 13.92.

 

  •  

France, Italy, Switzerland and Philippines employees will be gross monthly
salary x 13

 

  •  

Czech Republic employees will be gross monthly salary x 12.5

 

  •  

US, Bulgaria, Canada, UK, Korea, and Germany employees will be gross monthly
salary x 12

 

  •  

The base salary excludes any incentive payments under the Plan or any of the
AMIS’s other incentive compensation programs, sales incentive programs,
differentials, or other payments in addition to base salary. The formula for
calculating KMIP is included below:

 

4



--------------------------------------------------------------------------------

Mathematical Representation of Formula for Calculating KMIP Payments

First Half of the Year = S x (50% x IIP) x CPF1 x IPF1

Second Half of the Year = S x (50% x IIP) x CPF2 x IPF2

 

Where   S   =   Base Salary (as of June 30 for first half and December 31 for
second half)   I I P   =   Individual Incentive Percentage (pre-determined)  
IPF1   =   Individual Performance Factor for first half year   IPF2   =  
Individual Performance Factor for second half year   CPF1   =   Company
Performance Factor for first half of the year   CPF2   =   Company Performance
Factor for second half of the year

 

  D. For net guaranteed salaried in Belgium, target incentives will be expressed
as a percentage of 70% of the annual net guaranteed salary. For purposes of the
plan, annual net guaranteed salary will be the net monthly salary of June 30 x
13.92 for the first half (mid year) incentive and December 31 x 13.92 for the
second half (year end) incentive. The net monthly salary excludes any incentive
payments under the plan or any of the AMIS’s other incentive compensation
programs, sales incentive programs, differentials or other payments in addition
to base salary.

 

  E. Employees hired into an eligible position during the Plan term will have
their target incentive set based upon their level in the organization. Since the
target incentive percentage applies to base salary paid during the Plan term,
the incentive will be automatically pro-rated from the month they are eligible
to participate. An employee hired into an eligible position must start on or
before March 31st for the first half (mid year) incentive and on or before
September 30th for the second half (year end) incentive to be eligible for the
incentive, unless otherwise approved by the Committee or as part of an approved
Executive Offer.

 

 

F.

Employees newly promoted into an eligible position during the Plan term will
have their target incentive set based upon their level in the organization,
similar to a new hire in Part E above. If the promotion occurs during the focal
review period, they will be eligible for the full 12-month KMIP incentive. If
the promotion occurs at any other time during the Plan term, the incentive will
be pro-rated from the month they are eligible to participate. An employee
promoted into an eligible position must be promoted on or before March 31st for
the first half and on or before September 30th for the second half to be
eligible for KMIP incentive.

 

 

G.

Employees who are promoted into a higher pay grade while already participating
in the KMIP will have their target incentive set based upon their post-promotion
level in the organization if the promotion occurs during the focal review
period, or if promoted on or before March 31st for the first half payout and on
or before September 30th for the second half and year end payouts. Employees who
are promoted into a higher pay grade while already participating in the KMIP
will have their annual target incentive remain at their pre-promotion level in
the organization if promoted after March 31st for the first half payout and
after September 30th for the second half and year end payouts. Incentive
payments will not be pro-rated over two different target incentives within the
same half year.

 

5



--------------------------------------------------------------------------------

7.0 INCENTIVE DETERMINATION

 

A.

Company Performance Factor: The Company Performance Factor will be measured by
achievement of Operating Margin % and Revenue goals established and set forth in
the company’s Operating Plan for 2007 as approved by the Board. The 1st and 2nd
half matrixes are attached in Exhibit A.

 

B. Individual Performance Factor: The Individual Performance Factor is
discretionary and can range from 0.5 to 1.5 and represents two components. The
first component is recognition for individual performance for the plan year. The
second component supports retention of the key employee for the coming plan
year. Any bonus amount paid above 1.0 is subject to the payback provision
described in section D.

 

C. Bonus Repayment Agreement: The portion of KMIP bonus resulting from a
performance factor greater than 1.0 is subject to a pro-rated one-year “vesting
schedule”. While the retention component of the bonus is paid with the earned
KMIP, the employee will be required to repay the unvested portion of the
retention component of the bonus if the employee voluntarily terminates
employment with AMIS within one (1) year of the bonus payment, as per the KMIP
Performance Factor Bonus Agreement (see Attachment A). The repayment agreement
states that the repayment amount will be reduced by one/twelfth (1/12) for each
full month of AMIS employment the employee completes after receiving the
retention component of the KMIP bonus. All KMIP participants must sign the
Performance Factor Bonus Agreement before receiving any KMIP payout greater than
1.0.

 

D.

If the company achieves the goals above the Threshold amounts, incentive
payments will be made in July or August for the 1st Half of the year. Payments
for the 2nd Half of the year will be made, if earned, in February or March of
the following year as the audited financial statements of the Company are
approved.

 

6